DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the laminate of claim 1 claims a display plate having one surface and then claims the anti-reflection structure having a fine uneven structure on a surface thereof. It is not clear if the initial surface claimed is the same or different surface which the fine uneven structure is on. For purposes of examination, Examiner will assume the fine uneven structure is on the surface that has already been defined.
Further regarding claim 1, it is not clear how the term “entirely flat” should be interpreted. The term “flat” is not defined by the claims or instant Specification, and it is not clear if the term means planar or if the term is defining the surface structure and is defining a surface with low or zero surface roughness. Given there is no explanation on how a zero surface roughness surface is being formed and this would be an extremely difficult result to be achieved, it is not clear how the invention could be enabled if this is the intended definition. Further, if the intended definition is for the surface to have very low surface roughness, the term is relative because it would not be clear at what point the surface would be considered flat. Given the lack of guidance in how the surface structure is defined in the instant Specification, Examiner will assume the definition for the term flat is intended to be a planar surface which is what is illustrated in Fig. 1 and appears to be described in the instant Specification at paragraph [0017].
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US Pub. 2017/0293051 A1) in view of Ye et al. (US Pub. 2018/0100957 A1).
Regarding claims 1-5, Kawasaki discloses an optical component which has a surface including an optically effective area with an antireflection coating arranged thereon and an adjoining optically non-effective area having a light-shielding coating film arranged thereon where the antireflection coating is on the surface where the light-shielding film is not (abstract and Figs. 1-3). The anti-reflection structure has a fine textured structure with a period that is less than the wavelength of visible light ([0016]). The optical component is not limited to the lens in Fig. 2, but may also be a flat concave lens, an aspherical lens, or a prism all of which would have flat, planar surfaces. Although Kawasaki does not specifically disclose on which surface of these different shapes the light-shielding coating film and antireflection coating would be arranged, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that for the light-shielding coating film and antireflection coating to be arranged on either side of the optical component including a flat side to prevent flares and ghost (Kawasaki, [0003] and [0078]).
Kawasaki does not disclose the antireflection structure attached with an adhesive layer, the thickness of the adhesive and anti-reflection structure, the adhesive layer being a UV curing adhesive, or the height of the uneven structure as claimed.
Ye discloses a cover window with an anti-reflection coating formed on the optical protection window (display plate) (abstract). The anti-reflection coating consists of a residual part (adhesive layer) and an anti-reflection structure where the pitch of the structure is 1/5 to 1/3 of a wavelength in a visible light band, the thickness of the residual part is 200 nm or less, and the height of the anti-reflection part is 150 to 300 nm ([0017]-[0018] and [0059] which discloses that the anti-reflection layer including the residual part is made of UV curable adhesive) which means the total thickness is 30 microns or less (thickness would be 500 nm or less).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the anti-reflection structure in Kawasaki to be formed with the anti-reflection layer taught in Ye where the antireflection structure is formed with an adhesive part of UV curable adhesive, where the total thickness of the residual and anti-reflection structure is 30 microns or less, and the height of the anti-reflection structure is 150 to 300 nm as a known suitable anti-reflection structure for an optical component (Ye, abstract and Kawasaki, [0001]) and to prevent ghosts and flare in camera applications (Ye, [0006] and Kawasaki, [0002] and [0013]).
Kawasaki in view of Ye does not specifically disclose the color difference ΔE or difference in luminous reflectance ΔY as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kawasaki discloses an optical component with a light shielding layer and antireflection with an uneven surface and a pitch of less than the visible wavelength on a portion of the optical component where the light-shielding layer is not as claimed (see discussion above). Therefore, the color difference ΔE and difference in luminous reflectance ΔY properties as claimed would be expected in the article in Kawasaki given the same structure is disclosed and claimed. 
Further, to the extent that the height of the uneven structure effects the claimed properties of the film, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the height of the uneven structure should be in the claimed range of 190 nm to 300 nm as taught in Ye as a suitable height for an anti-reflection structure to prevent ghost and flair (Ye, [0006] and [0017]) which will result in the claimed properties. 
Regarding claim 7, Kawasaki discloses the component being used in a camera ([0002]) but does not specifically disclose a camera module facing the anti-reflection structure. 
Ye discloses a camera module with an anti-reflection coating that is on two surfaces of an optical layer in the module to better reduce light reflectance ([0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the component may have an anti-reflection layer and light shielding film on both sides of the layer to further reduce light reflection as taught in Ye ([0056]) so when it is placed on a camera, the anti-reflection structure will be on either side and face the rest of the camera module (see for example Ye, Fig. 1).
Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US Pub. 2017/0293051 A1) in view of Imaoku et al. (US Pub. 2011/0123777 A1)
Kawasaki discloses an optical component which has a surface including an optically effective area with an antireflection coating arranged thereon and an adjoining optically non-effective area having a light-shielding coating film arranged thereon and where the antireflection coating is on the surface where the light-shielding film is not (abstract and Figs. 1-3). The anti-reflection structure has a fine textured structure with a period that is less than the wavelength of visible light ([0016]). The optical component is not limited to the lens in Fig. 2, but may also be a flat concave lens, an aspherical lens, or a prism all of which would have flat, planar surfaces. Although Kawasaki does not specifically disclose on which surface of these different shapes the light-shielding coating film and antireflection coating would be arranged, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that for the light-shielding coating film and antireflection coating to be arranged on either side of the optical component including a flat side to prevent flares and ghost (Kawasaki, [0003] and [0078]).
Kawasaki does not disclose the antireflection structure attached with an adhesive layer, the thickness of the adhesive and anti-reflection structure, the adhesive layer being a UV curing adhesive, or the height of the uneven structure as claimed.
Imaoku discloses an anti-reflective article comprising a substrate, adhesive layer with a thickness of 10 to 15 microns, and anti-reflective film which comprises an uneven part with a thickness of about 10 microns so that the total thickness of the adhesive and anti-reflection film is 20 to 25 microns or less than 30 microns ([0048]). The pitch of the uneven structure is 40 to 300 nm which is less than a wavelength of visible light and a height of 30 to 200 nm which overlaps the claimed range ([0048]). Imaoku further discloses that the anti-reflective structure is colorless ([0014]) where a* is 0± 0.03 and b* is 0± 0.03 ([0019]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the anti-reflection structure in Kawasaki to be formed with the anti-reflection layer taught in Imaoku where the antireflection structure is formed on an adhesive layer with a total thickness of 30 microns or less, and the height of the anti-reflection structure is 30 to 200 nm as a known suitable anti-reflection structure for an optical component (Imaoku, abstract and Kawasaki, [0001]) and to prevent coloration in the optical component (Imaoku, [0019]).
Kawasaki in view of Imaoku does not specifically disclose the color difference ΔE or difference in luminous reflectance ΔY as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kawasaki discloses an optical component with a light shielding layer and antireflection with an uneven surface and a pitch of less than the visible wavelength on a portion of the optical component where the light-shielding layer is not as claimed (see discussion above). Therefore, the color difference ΔE and difference in luminous reflectance ΔY properties as claimed would be expected in the article in Kawasaki given the same structure is disclosed and claimed. 
Further, Imaoku discloses that the anti-reflection structure should be designed to be colorless ([0019] and Table 1) which is the same effect achieved with the claimed invention (instant Specification, Tables 1-3). Thus, using the anti-reflection film in Imaoku on the optical component of Kawasaki would be expected to result in a colorless component which will have very little color difference and difference in luminance difference between the antireflection part and light shielding film or a difference within the claimed range.  
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Imaoku as applied to claim 1 above, and further in view of Ye.
Regarding claim 3, Kawasaki in view of Imaoku discloses the laminate of claim 1 as discussed above. Imaoku does not disclose the adhesive being an UV curable adhesive as claimed. 
Ye discloses that the resin attaches to an optical component is be a UV curable acrylic adhesive ([0059]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Kawasaki in view of Imaoku could be a UV curable acrylic adhesive as a known suitable adhesive for use in an optical article as taught in Ye (Ye, [0059]).
Regarding claim 7, Kawasaki discloses the optical component being used in a camera ([0002]) but does not specifically disclose a camera module facing the anti-reflection structure. 
Ye discloses a camera module with an anti-reflection coating that is on two surfaces of an optical layer in the module to better reduce light reflectance ([0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the component may have an anti-reflection layer and light shielding film on both sides of the layer to further reduce light reflection as taught in Ye ([0056]) so when it is placed in a camera, the anti-reflection structure will be on either side and face the rest of the camera module (see for example Ye, Fig. 1).

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Applicant argues the claimed invention now claims the surface of the display plate on which the light shielding film being provided in entirely flat. Applicant argues Kawasaki discloses an optical component where the surface of the substrate on which the light-shielding coating is provided has both a smooth surface area and a rough surface area so that the surface is not entirely smooth but additionally includes a rough surface area. Thus, Applicant argues Kawasaki does not disclose an entirely flat surface as claimed and Ye or Imaoku fails to cure this deficiency.
Examiner respectfully disagrees. First, the term “flat” is not interpreted as meaning having no surface roughness or constant surface roughness as argued by Applicant. The term flat is interpreted to mean that the surface is planar which is supported by both the instant Specification and the figures in the instant Specification. Figs. 1 and 4 show a planar display plate and paragraph [0017] in the instant Specification describes the display plate as having a flat face with no further description as to surface structure or surface roughness. Further, there is no close-up of the Figure to show a lack of surface structure but rather an expanded view which shows a planar surface. Thus, the claim is considered to limit the surface of the display plate to a planar surface. As discussed above, Kawasaki is considered to disclose or render obvious embodiments where the optical component has a planar surface (see paragraphs 9 and 19 above). 
Further, of note, if the term “entirely flat” is given the definition argued by Applicant, the term would not be enabled as a plate with zero surface roughness would require a special process unknown in the prior art, and the instant Specification has not provided any process which would result in this feature. Further, even if the term is intended to encompass a surface with a very small roughness, there is nothing in the instant Specification which would indicate what this roughness value would be. If the term is intended to mean that surface of the plate has a constant roughness, there is nothing in the instant Specification which would have indicated that this was a contemplated feature of the invention. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783